        Case 1:20-cv-01468-CJN Document 141 Filed 02/02/21 Page 1 of 11




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

COMMONWEALTH OF PENNSYLVANIA              )
et al.,                                   )              Civil Action No. 1:20-cv-01468-CJN
                                          )
        Plaintiffs,                       )
                                          )
v.                                        )
                                          )
                          1
PHILIP H. ROSENFELT, in his official      )
Capacity as Acting Secretary of Education )
et al.,                                   )
                                          )
        Defendants,                       )
                                          )
and                                       )
                                          )
FOUNDATION FOR INDIVIDUAL RIGHTS )
IN EDUCATION et al.,                      )
                                          )
        Intervenor-Defendants.            )
__________________________________________)


    DEFENDANTS’ BRIEF IN OPPOSITION TO TEXAS’ MOTION TO INTERVENE




1
 Pursuant to Federal Rule of Civil Procedure 25(d)(1), Philip H. Rosenfelt is automatically
substituted for his predecessor, Mitchell Zais, Acting Secretary of Education.
              Case 1:20-cv-01468-CJN Document 141 Filed 02/02/21 Page 2 of 11




                                                    TABLE OF CONTENTS


INTRODUCTION .......................................................................................................................... 1

BACKGROUND ............................................................................................................................ 1

STANDARD OF REVIEW ............................................................................................................ 2

ARGUMENT .................................................................................................................................. 3

   I.       Texas Has Not Established Its Entitlement to Intervention as of Right .............................. 3

         A. Texas’ Motion is Untimely .............................................................................................. 3

         B. Participation as an Amicus Will Adequately Protect Any Interests Texas Has
            in This Litigation.............................................................................................................. 6

   II.         The Court Should Deny Permissive Intervention. ........................................................... 7

CONCLUSION ............................................................................................................................... 9




                                                                       i
        Case 1:20-cv-01468-CJN Document 141 Filed 02/02/21 Page 3 of 11




                                        INTRODUCTION

       If an entity delays seeking intervention until months after it allegedly became apparent

that it possessed an interest in a case, and does so in a way that prevents the parties from

addressing its arguments in their opening merits briefs, then such intervention is untimely. Yet

that is precisely what Texas is attempting to do here. The plaintiffs in this action challenge a

regulation promulgated by the United States Department of Education. Texas asserts an interest

in defeating the challenge to that regulation, and argues that it should be permitted to intervene

simply because a new presidential administration might decide to amend or eliminate it. Yet

Texas fails to explain why it did not seek leave to intervene when this suit was filed over seven

months ago (when three organizations did intervene in a timely manner), or even when it became

apparent that there would likely be a new administration. Because Texas waited until merits

briefing had already begun to file its intervention motion, thus depriving the existing parties of

the opportunity to respond to Texas’s arguments in accordance with the Court-approved briefing

schedule, intervention now not only is untimely but also would prejudice the parties’ rights.

Additionally, Texas has not shown why participation as an amicus curiae would not adequately

protect its interests in this case. The Court should therefore decline to authorize Texas to

intervene.

                                         BACKGROUND

       The United States Department of Education (“ED” or “the Department”) promulgated a

final rule, 85 Fed. Reg. 30,026 (May 19, 2020) (“Rule”), implementing Title IX of the Education

Amendments of 1972 (“Title IX”), and specifying how recipients of federal financial assistance

covered by Title IX, including elementary schools, secondary schools, colleges, and universities,

must respond to allegations of sexual harassment consistent with Title IX’s prohibition against



                                                  1
         Case 1:20-cv-01468-CJN Document 141 Filed 02/02/21 Page 4 of 11




sex discrimination. The plaintiffs commenced this action on June 4, 2020. See ECF No. 1. On

July 6, 2020, this Court granted a motion to intervene as defendants filed by the Foundation for

Individual Rights in Education, Speech First, and the Independent Women’s Law Center

(“Intervenor Defendants”). See Minute Order dated July 6, 2020. Following oral argument, the

Court denied Plaintiffs’ motion for a preliminary injunction on August 12, 2020. Mem. Op.,

ECF No. 97. The plaintiffs amended their complaint on September 18, 2020, ECF No. 102, and

moved for summary judgment on December 18, 2020. ECF No. 108. On January 19, 2020, both

sets of defendants cross-moved for summary judgment, ECF Nos. 132, 137, and Defendants

answered Plaintiffs’ amended complaint. ECF No. 135.

                                    STANDARD OF REVIEW

        Federal Rule of Civil Procedure 24 prescribes several paths by which a non-party may be

permitted to intervene in an action. Rule 24(a)(2) provides for intervention as of right, stating

that “[o]n timely motion, the court must permit anyone to intervene who . . . claims an interest

relating to the property or transaction that is the subject of the action, and is so situated that

disposing of the action may as a practical matter impair or impede the movant’s ability to protect

its interest, unless existing parties adequately represent that interest.” The D.C. Circuit has

“identified four prerequisites to intervene as of right: ‘(1) the application to intervene must be

timely; (2) the applicant must demonstrate a legally protected interest in the action; (3) the action

must threaten to impair that interest; and (4) no party to the action can be an adequate

representative of the applicant’s interests.’” Karsner v. Lothian, 532 F.3d 876, 885 (D.C. Cir.

2008) (quoting SEC v. Prudential Sec. Inc., 136 F.3d 153, 156 (D.C. Cir. 1998)). 1




1
  Defendants are not contesting Texas’ assertions that it possesses a legally protected interest in
this action.
                                                   2
        Case 1:20-cv-01468-CJN Document 141 Filed 02/02/21 Page 5 of 11




       Federal Rule of Civil Procedure 24(b)(1)(B) provides for permissive intervention. “On

timely motion, the court may permit anyone to intervene who . . . has a claim or defense that

shares with the main action a common question of law or fact.” (emphasis added). The non-

party “must present the Court with: (1) an independent ground for subject matter jurisdiction; (2)

a timely motion; and (3) a claim or defense that has a question of law or fact in common with the

main action.” United States v. Facebook, Inc., 456 F. Supp. 3d 105, 108 (D.D.C. 2020) (citation

omitted).

                                           ARGUMENT

I.     Texas Has Not Established Its Entitlement to Intervention as of Right.

       A.      Texas’ Motion is Untimely.

       “An application to intervene in a pending action must be timely.” Cayuga Nation v.

Zinke, 324 F.R.D. 277, 279 (D.D.C. 2018). This timeliness requirement “is aimed primarily at

preventing potential intervenors from unduly disrupting litigation, to the unfair detriment of the

existing parties.” Roane v. Leonhart, 741 F.3d 147, 151 (D.C. Cir. 2014) (citation omitted).

Whether an intervention motion is timely “is to be judged in consideration of all the

circumstances,” United States v. British Am. Tobacco Austl. Servs., Ltd., 437 F.3d 1235, 1238

(D.C. Cir. 2006), and “is a context-specific inquiry[.]” Cayuga Nation, 324 F.R.D. at 279. “To

determine if a motion to intervene is timely, ‘courts should take into account (a) the time elapsed

since the inception of the action, (b) the probability of prejudice to those already party to the

proceedings, (c) the purpose for which intervention is sought, and (d) the need for intervention as

a means for preserving the putative intervenor’s rights.’” WildEarth Guardians v. Jewell, 320

F.R.D. 1, 3 (D.D.C. 2017) (citation omitted).




                                                  3
        Case 1:20-cv-01468-CJN Document 141 Filed 02/02/21 Page 6 of 11




       This action was brought on June 4, 2020. Intervenor Defendants filed a timely motion to

intervene just three weeks later, on June 25, 2020. FIRE Mot. to Intervene, ECF No. 27. By

contrast, Texas delayed moving to intervene for over seven months. If Texas had genuinely

believed—like Intervenor Defendants—that it possessed a vital stake in this case that warranted

intervention, it should have done so months ago. See WildEarth Guardians, 320 F.R.D. at 3

(states timely intervened “approximately sixteen weeks after the initial complaint was filed”);

Cayuga Nation, 324 F.R.D. at 282-84 (D.D.C. 2018) (intervention motion deemed timely

because it was filed “in the early stages of th[e] case” before the defendants “file[d] an answer”);

Fund for Animals, Inc. v. Norton, 322 F.3d 728, 735 (D.C. Cir. 2003) (intervention motion was

timely when filed “less than two months after the plaintiffs filed their complaint and before the

defendants filed an answer”). Nor can Texas justify its delay by noting that a change in

presidential administration has taken place. Mem. Supp. Mot. to Intervene at 4-5, ECF No. 130-

1 (“Mot.”). That a change in administration might take place during the pendency of a suit filed

five months before a presidential election was manifestly obvious at this suit’s outset. Indeed,

one of Intervenor Defendants’ proffered justifications for intervention seven months ago was that

“[b]ecause the positions and personnel of the Executive Branch can change over the course of a

single case, it is not realistic to assume that the Department will forever defend Movants’

position in this litigation.” FIRE Mot. to Intervene at 15 (citation and internal punctuation

omitted). And Texas concedes that it was on notice that the current administration might adopt a

different position with respect to the Rule in May of 2020. See Mot. at 12 n.8. This is thus “an

occasion where a non-party sat on its rights.” Id. at 5.

       Moreover, Texas fails to identify any authority justifying its proposed intervention

despite its significant delay before it sought leave to do so. In Smoke v. Norton, 252 F.3d 468



                                                 4
        Case 1:20-cv-01468-CJN Document 141 Filed 02/02/21 Page 7 of 11




(D.C. Cir. 2001), the district court had entered summary judgment against the government,

which “had represented the[] interests” of the putative intervenors before the district court. Id. at

469. “After the district court granted summary judgment for the appellees, however, and before

the Government decided not to appeal, the appellants moved to intervene in order to ensure that

the appeal from that court’s decision take place” because they were “prompted by the post-

judgment prospect that the Government might not appeal.” Id. at 470, 471 (internal punctuation

omitted). But in Smoke, “[t]he Government’s representation of the appellants’ interests became

potentially inadequate only when it equivocated about whether it would appeal the adverse ruling

of the district court.” Id. at 471 (emphasis added). Here, by contrast, it has been readily

apparent that a potential change in administration could take place during the pendency of this

suit since its outset. Similarly, the putative intervenors in Western Energy Alliance v. Zinke, 877

F.3d 1157 (10th Cir. 2017), sought intervention only two months after suit had commenced, and

did so in October of 2016, prior to any change in presidential administration. See id. at 1163.

       And because of Texas’ foot-dragging, the parties would be prejudiced if Texas were to

intervene at this stage. Texas delayed moving to intervene until the very day that Defendants’

and Intervenor Defendants’ cross-motions for summary judgment were due under the Court’s

merits briefing schedule. The parties were thus unable to address any merits issues relating to

Texas’ purported interest in their opening merits briefs. But Texas has made clear nonetheless

that it wishes to participate in merits briefing. See Mot. at 6 (stating that Texas “adopts . . . the

arguments that [ED] makes in its cross-motion for summary judgment” and “seeks the

opportunity to defend these arguments” under “the schedule the parties negotiated”). 2 The Court




2
  Without waiting for a ruling on its motion to intervene, Texas has filed documents purporting
to be a cross-motion for summary judgment and opposition to Plaintiffs’ motion for summary
                                                   5
        Case 1:20-cv-01468-CJN Document 141 Filed 02/02/21 Page 8 of 11




should not countenance such strategic behavior on the part of a litigant. Moreover, contrary to

Texas’ representation, see id., both Defendants and Intervenor Defendants have filed answers.

See ECF Nos. 27-1, 135. Texas thus misplaces its reliance on case law suggesting that an

intervention motion was timely where no answer had been filed.

       B.      Participation as an Amicus Will Adequately Protect Any Interests Texas Has
               in this Litigation.

       A proposed intervenor as of right must be “so situated that disposing of the action may as

a practical matter impair or impede the [proposed intervenor’s] ability to protect its interest.”

Fed. R. Civ. P. 24(a). Texas does not satisfy this requirement because participation as an amicus

curiae would suffice to protect that interest. Contra Mot. at 10-11. “The Court has broad

discretion to permit [a] proposed intervenor[] to participate as amici curiae.” Dist. of Columbia

v. Potomac Elec. Power Co., 826 F. Supp. 2d 227, 237 (D.D.C. 2011) (citing Nat’l Ass’n of

Home Builders v. U.S. Army Corps of Eng’rs, 519 F. Supp. 2d 89, 93 (D.D.C. 2007)). Where

“grant[ing] the proposed intervenors leave to participate as amici curiae” will allow them the full

opportunity to present their arguments to the Court, “denying intervention . . . will not practically

impair the proposed intervenors’ ability to protect their interests.” Potomac Elec. Power Co.,

826 F. Supp. 2d at 234.

       As Texas concedes, it filed an amicus brief in this case (along with other states) over six

months ago. See Amici Br. of State of Texas et al., ECF No. 79. If amicus participation had

truly not been adequate to protect its alleged “interest in the Department issuing clear, practical

regulatory guidance, which enables them and the academic institutions within their borders to

effectively combat sexual harassment without sacrificing their commitment to either free speech



judgment. See ECF Nos. 136, 139-140. Thus, if the Court denies Texas’ motion to intervene, it
should strike these documents from the record as having been filed without leave of Court.
                                                  6
        Case 1:20-cv-01468-CJN Document 141 Filed 02/02/21 Page 9 of 11




or due process, nor their receipt of federal funds,” id. at 2, then Texas should have sought to

intervene instead. Its failure to do so then provides strong evidence that intervention is not

warranted now.

       Moreover, Texas fails to provide any reason why its continued participation as an amicus

would be insufficient to defend its alleged interest. Texas is free to provide what it deems to be

“a comprehensive defense of the Final Rule to the Court” in an amicus brief, Mot. at 10, as many

amici have already done. See ECF Nos. 47, 55-56, 69-71, 79, 109, 122-26. And that “Texas

would not be able to file motions or appeal” as an amicus, Mot. at 10, is irrelevant if—as it

contends—its sole purpose is only to offer arguments in support of the Rule. By contrast, if its

real purpose is to prevent a federal agency’s lawful exercise of discretion regarding whether to

engage in additional rulemaking, then that is not a protectable interest. Texas has cited no

authority—and Defendants are aware of none—suggesting that a state has a protectable legal

interest in preventing federal agencies from utilizing their discretion regarding the promulgation

of rulemaking. Consequently, Texas has failed to show why amicus participation would not be

sufficient to protect any legally protected interests it may have in this case.

II.    The Court Should Deny Permissive Intervention.

       Rule 24(b)(1)(B) allows the Court to permit intervention where a non-party “has a claim

or defense that shares with the main action a common question of law or fact.” The non-party

“must present the Court with: (1) an independent ground for subject matter jurisdiction; (2) a

timely motion; and (3) a claim or defense that has a question of law or fact in common with the

main action.” United States v. Morten, 730 F. Supp. 2d 11, 16 (D.D.C. 2010) (citation and

internal punctuation omitted). “Permissive intervention, as its name suggests, is a matter of

discretion.” Cigar Ass’n of Am. v. FDA, 323 F.R.D. 54, 66 (D.D.C. 2017); see EEOC v. Nat’l



                                                  7
        Case 1:20-cv-01468-CJN Document 141 Filed 02/02/21 Page 10 of 11




Children’s Ctr., 146 F.3d 1042, 1046, 1048 (D.C. Cir. 1998) (explaining that “permissive

intervention is an inherently discretionary enterprise” and that “[r]eversal of a district court’s

denial of permissive intervention is a very rare bird indeed”) (citation omitted). “Courts have

‘wide latitude’ in exercising their discretion to allow or deny permissive intervention.” Potomac

Elec. Power Co., 826 F. Supp. 2d at 236 (internal quotation omitted). “Thus, district courts may

deny permissive intervention even where a putative intervenor satisfies the requisite

requirements.” Facebook, 456 F. Supp. 3d at 108-09; accord Nat’l Children’s Ctr., 146 F.3d at

1048. Before permitting a non-party to permissively intervene, the Court “must consider

whether the intervention will unduly delay or prejudice the adjudication of the original parties’

rights.” Fed. R. Civ. P. 24(b)(3).

       Texas has not satisfied the requirements for permissive intervention because, as explained

above, its motion is untimely. Allowing permissive intervention would therefore “prejudice the

adjudication of the original parties’ rights” because Texas delayed seeking intervention in such a

manner that the parties would not be able to address its participation in this case in their opening

merits briefs. The Court therefore should not allow Texas to intervene.

       In any event, the Court should utilize its broad discretion to disallow permissive

intervention for another reason. As Intervenor Defendants have pointed out, “the Department

has a long-term interest in preserving the scope of its discretion to issue rules under Title IX.”

FIRE Mot. to Intervene at 14. But if states could intervene as party defendants in cases

challenging a recently-promulgated federal regulation simply because of a change in presidential

administration, that discretion would be severely curtailed. Because “[a]n agency’s view of what

is in the public interest may change, either with or without a change in circumstances,” Motor

Vehicle Mfrs. Ass’n v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 57 (citation omitted), it is



                                                  8
       Case 1:20-cv-01468-CJN Document 141 Filed 02/02/21 Page 11 of 11




well established that “[a]gencies are free to change their existing policies as long as they provide

a reasoned explanation for the change.” Encino Motorcars, LLC v. Navarro, 136 S. Ct. 2117,

2125 (2016). Allowing states to intervene before any agency change in course has been decided

upon, merely because a new presidential administration has assumed office, would interfere with

agencies’ long-term interest in being “free to discard precedents or practices [they] no longer

believe[] correct.” Nuclear Energy Inst. v. EPA, 373 F.3d 1251, 1296 (D.C. Cir. 2004). To

avoid setting such a precedent, the Court should deny Texas’ request for permissive intervention.

                                         CONCLUSION

       For the foregoing reasons, Defendants respectfully request that the Court deny Texas’

motion to intervene.

Dated: February 2, 2021                       Respectfully submitted,


                                              BRIAN M. BOYNTON
                                              Acting Assistant Attorney General

                                              CARLOTTA P. WELLS
                                              Assistant Branch Director

                                                /s/ Daniel Riess
                                              DANIEL RIESS (Texas Bar No. 24037359)
                                              Trial Attorney
                                              United States Department of Justice
                                              Civil Division, Federal Programs Branch
                                              1100 L Street, N.W.
                                              Washington, D.C. 20005
                                              Tel: (202) 353-3098
                                              Fax: (202) 616-8460
                                              Daniel.Riess@usdoj.gov
                                              Attorneys for Defendants




                                                 9
